DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Communication filed on 03/16/2021.  In virtue of the communication:
Claims 2-9 are present in the instant application.
Claim 1 is canceled.
Claims 2, 5 and 5-9 are currently amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Teng on March 28, 2022.
The application has been amended as follows: 
In Specification, page 29, delete line 12.

Examiner’s Statement of Reasons for Allowance
Claims 2-9 are allowed.
The reasons for the allowance of the claims have been indicated in previous Office Action mailed on 03/10/2022.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844